—Appeal by defendant from three judgments of the County Court, Suffolk County (Mallon, J.), all rendered August 29, 1984, convicting him of six counts of burglary in the second degree (two counts under each indictment), upon his pleas of guilty, and imposing sentence.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.